Citation Nr: 1449020	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-41 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for degenerative joint disease of the left knee with limitation of motion.

2.  Entitlement to an increased evaluation in excess of 10 percent for lateral meniscectomy of the left knee.

3.  Entitlement to service connection for 5th metacarpal fracture of the right hand, to include as secondary to a service-connected left knee disability.

4.  Whether new and material evidence has been received to reopen service connection for a low back disability (claimed as low back strain and back spasms), to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1973 to February 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2008, January 2010, and March 2010 rating decisions.

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2009 and August 2013 substantive appeals (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  Most recently, he requested a video conference hearing before a Veterans Law Judge with submission of a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  

The Board finds this is a valid hearing request subsequent to the July 2013 and October 2013 certifications of the case to the Board, as good cause was shown in an October 2014 motion by the Veteran's representative.  See 38 C.F.R. §§ 20.700, 20.703 (appellant may request a Board hearing at the time of the substantive appeal or anytime thereafter, subject to restrictions in 38 C.F.R. § 20.1304).  There has been no subsequent expression by the Veteran or his representative indicating that the Veteran did not desire a Board hearing.  For these reasons, the Board finds that due process requires this case to be remanded for the Veteran to be scheduled for the next available video conference hearing held before a Veterans Law Judge for the issues on appeal.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge, in the order that the request was received.  The Veteran and his representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


